Name: Commission Implementing Decision (EU) 2016/180 of 9 February 2016 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States, as regards the entries for Estonia, Lithuania and Poland (notified under document C(2016) 686) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  agricultural activity;  agricultural policy;  health;  international trade;  means of agricultural production
 Date Published: 2016-02-11

 11.2.2016 EN Official Journal of the European Union L 35/12 COMMISSION IMPLEMENTING DECISION (EU) 2016/180 of 9 February 2016 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States, as regards the entries for Estonia, Lithuania and Poland (notified under document C(2016) 686) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States. The Annex to that Implementing Decision demarcates and lists certain areas of those Member States in Parts I, II, III and IV of that Annex differentiated by the level of risk based on the epidemiological situation. That list includes certain areas of Estonia, Italy, Latvia, Lithuania and Poland. (2) Since September 2014, no outbreaks of African swine fever in domestic pigs have been notified in the rajono savivaldybÃ  of Ignalina, MolÃ tai, RokiÃ ¡kis, Ã venÃ ionys, Utena, Zarasai and the savivaldybÃ  of Visaginas in Lithuania. In addition, supervision of biosecurity measures has been implemented in holdings in a satisfactory manner and results of surveillance show the absence of African swine fever virus in holdings in those areas of Lithuania. This indicates an improvement in the epidemiological situation. Accordingly, those areas of that Member State should now be listed in Part II, instead of Part III, of the Annex to Implementing Decision 2014/709/EU. (3) In December 2015, few cases of African swine fever in wild boar occurred in Estonia, Lithuania and Poland, in the areas listed in Part II of the Annex to Implementing Decision 2014/709/EU, in close proximity to the areas listed in Part I of that Annex. In the same period, one case of African swine fever in wild boar in Estonia occurred in the area listed in Part I of that Annex. (4) The evolution of the current epidemiological situation in the Union as regards African swine fever should be considered in the assessment of the risk represented by the animal health situation as regards that disease in Estonia, Lithuania and Poland. In order to focus animal health control measures and to prevent the further spread of African swine fever, as well as to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, the Union list of areas subject to the animal health control measures set out in the Annex to Implementing Decision 2014/709/EU should be amended to take into account the changes in the current epidemiological situation as regards that disease in Estonia, Lithuania and in Poland. (5) Implementing Decision 2014/709/EU should therefore be amended to modify the areas listed in Parts I and II of Estonia and Poland and in Parts I, II and III of Lithuania. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2014/709/EU is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 February 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). ANNEX ANNEX PART I 1. Estonia The following areas in Estonia:  the linn of Keila,  the linn of Kunda,  the linn of Loksa,  the linn of Maardu,  the linn of Mustvee,  the linn of PÃ ¤rnu,  the linn of Saue,  the linn of Tallinn,  the maakond of LÃ ¤Ã ¤nemaa,  the part of the vald of Kuusalu located to the north of road 1 (E20),  the vald of Audru,  the vald of Haljala,  the vald of Harku,  the vald of JÃ µelÃ ¤htme,  the vald of Keila,  the vald of Kernu,  the vald of Kiili,  the vald of Koonga,  the vald of Lavassaare,  the vald of Nissi,  the vald of Padise,  the vald of Raasiku,  the vald of Rae,  the vald of Saku,  the vald of Saue,  the vald of Sauga,  the vald of Sindi,  the vald of TÃ µstamaa,  the vald of Varbla,  the vald of Vasalemma,  the vald of Vihula,  the vald of Viimsi. 2. Latvia The following areas in Latvia:  in the novads of Ogres, the pagasti of SuntaÃ ¾u and Ogresgala,  the novads of ÃdaÃ ¾u,  the novads of Amatas,  the novads of Carnikavas,  the novads of Garkalnes,  the novads of IkÃ ¡Ã ·iles,  the novads of InÃ ukalna,  the novads of Jaunjelgavas,  the novads of Ã ¶eguma,  the novads of LÃ «gatnes,  the novads of MÃ lpils,  the novads of Neretas,  the novads of RopaÃ ¾u,  the novads of Salas,  the novads of Siguldas,  the novads of Vecumnieku,  the novads of ViesÃ «tes. 3. Lithuania The following areas in Lithuania:  in the rajono savivaldybÃ  of Jurbarkas, the seniÃ «nijos of RaudonÃ s, Veliuonos, SeredÃ ¾iaus and JuodaiÃ iÃ ³,  in the rajono savivaldybÃ  of Pakruojis, the seniÃ «nijos of KlovainiÃ ³, Rozalimo and Pakruojo,  in the rajono savivaldybÃ  of PaneveÃ ¾ys, the part of the Krekenavos seniÃ «nijos located to the west of the river NevÃ Ã ¾is,  in the rajono savivaldybÃ  of Raseiniai, the seniÃ «nijos of Ariogalos, Ariogalos miestas, Betygalos, PagojukÃ ³ and Ã iluvos,  in the rajono savivaldybÃ  of Ã akiai, the seniÃ «nijos of PlokÃ ¡Ã iÃ ³, KriÃ «kÃ ³, LekÃ Ã iÃ ³, LukÃ ¡iÃ ³, GriÃ ¡kabÃ «dÃ ¾io, BarzdÃ ³, Ã ½virgÃ ¾daiÃ iÃ ³, SintautÃ ³, Kudirkos NaumiesÃ io, SlavikÃ ³, Ã akiÃ ³,  the rajono savivaldybÃ  of Pasvalys,  the rajono savivaldybÃ  of VilkaviÃ ¡kis,  the rajono savivaldybÃ  of RadviliÃ ¡kis,  the savivaldybÃ  of Kalvarija,  the savivaldybÃ  of KazlÃ ³ RÃ «da,  the savivaldybÃ  of MarijampolÃ . 4. Poland The following areas in Poland: In the wojewÃ ³dztwo podlaskie:  the gminy of AugustÃ ³w with the city of AugustÃ ³w, Nowinka, PÃ aska, Sztabin and BargÃ Ã ³w KoÃ cielny in the powiat augustowski,  the gminy of Choroszcz, Juchnowiec KoÃ cielny, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Tykocin, Ã apy, PoÃ wiÃtne, Zawady and Dobrzyniewo DuÃ ¼e in the powiat biaÃ ostocki,  the gminy of Dubicze Cerkiewne, Kleszczele and Czeremcha in the powiat hajnowski,  the gminy of Grodzisk, Dziadkowice and Milejczyce in the powiat siemiatycki,  the gminy of Kobylin-Borzymy, Kulesze KoÃ cielne, SokoÃ y, Wysokie Mazowieckie with the city of Wysokie Mazowieckie, Nowe Piekuty, Szepietowo, Klukowo and Ciechanowiec in the powiat wysokomazowiecki,  the powiat sejneÃ ski,  the gminy of Rutka-Tartak, Szypliszki, SuwaÃ ki, Raczki in the powiat suwalski,  the gmina of Rutki in the powiat zambrowski,  the gminy of Suchowola and Korycin in the powiat sokÃ ³lski,  the powiat bielski,  the powiat M. BiaÃ ystok,  the powiat M. SuwaÃ ki,  the powiat moniecki. PART II 1. Estonia The following areas in Estonia:  the linn of Kallaste,  the linn of Rakvere,  the linn of Tartu,  the linn of VÃ ¤ndra,  the linn of Viljandi,  the maakond of IDA-Virumaa,  the maakond of PÃ µlvamaa,  the maakond of Raplamaa,  the part of the vald of Kuusalu located to the south of road 1 (E20),  the part of the vald of Palamuse located to the east of the Tallinn-Tartu railway,  the part of the vald of PÃ ¤rsti located to the west of road 24126,  the part of the vald of Suure-Jaani located to the west of road 49,  the part of the vald of Tabivere located to the east of the Tallinn-Tartu railway,  the part of the vald of Tamsalu located to the north-east of the Tallinn-Tartu railway,  the part of the vald of Tartu located to the east of the Tallinn-Tartu railway,  the part of the vald of Viiratsi located to the west of the line defined by the western part of road 92 until the junction to road 155, then road 155 until the junction to road 24156, then road 24156 until it crosses Verilaske river, then the Verilaske river until it reaches the southern border of the vald,  the vald of Abja,  the vald of Aegviidu,  the vald of Alatskivi,  the vald of Anija,  the vald of Are,  the vald of HÃ ¤Ã ¤demeeste,  the vald of Haaslava,  the vald of Halinga,  the vald of Halliste,  the vald of Kadrina,  the vald of Kambja,  the vald of Karksi,  the vald of KasepÃ ¤Ã ¤,  the vald of KÃ µpu,  the vald of Kose,  the vald of KÃ µue,  the vald of Laekvere,  the vald of Luunja,  the vald of MÃ ¤ksa,  the vald of Meeksi,  the vald of Paikuse,  the vald of Pala,  the vald of PeipsiÃ ¤Ã ¤re,  the vald of Piirissaare,  the vald of RÃ ¤gavere,  the vald of Rakvere,  the vald of Saarde,  the vald of Saare,  the vald of SÃ µmeru,  the vald of Surju,  the vald of Tahkuranna,  the vald of Tapa,  the vald of Tootsi,  the vald of Tori,  the vald of VÃ ¤ndra,  the vald of Vara,  the vald of Vinni,  the vald of Viru-Nigula,  the vald of VÃ µnnu. 2. Latvia The following areas in Latvia:  the novads of Krimuldas,  in the novads of LimbaÃ ¾u, the pagasti of Skultes, VidriÃ ¾u, LimbaÃ ¾u and Umurgas,  in the novads of Ogres, the pagasti of Krapes, Ã ¶eipenes, Lauberes, Madlienas, Mazozolu, MenÃ £eles and Taurupes,  the novads of PriekuÃ ¼u,  in the novads of SalacgrÃ «vas, the pagasts of Liepupes,  the novads of Aizkraukles,  the novads of AknÃ «stes,  the novads of AlÃ «ksnes,  the novads of Apes,  the novads of Baltinavas,  the novads of Balvi,  the novads of CÃ su,  the novads of Cesvaines,  the novads of Ã rgÃ ¼u,  the novads of Gulbenes,  the novads of IlÃ «kstes,  the novads of Jaunpiebalgas,  the novads of JÃ kabpils,  the novads of KocÃ nu,  the novads of Kokneses,  the novads of Krustpils,  the novads of LielvÃ rdes,  the novads of LÃ «vÃ nu,  the novads of LubÃ nas,  the novads of Madonas,  the novads of PÃ rgaujas,  the novads of PÃ ¼aviÃ u,  the novads of Raunas,  the novads of RugÃ ju,  the novads of Saulkrastu,  the novads of SÃ jas,  the novads of SkrÃ «veru,  the novads of Smiltenes,  the novads of VarakÃ ¼Ã nu,  the novads of Vecpiebalgas,  the novads of ViÃ ¼akas,  the republikas pilsÃ ta of JÃ kabpils,  the republikas pilsÃ ta of Valmiera. 3. Lithuania The following areas in Lithuania:  in the rajono savivaldybÃ  of AnykÃ ¡Ã iai, the seniÃ «nijos of AndrioniÃ ¡kis, AnykÃ ¡Ã iai, Debeikiai, Kavarskas, Kurkliai, Skiemonys, Traupis, TroÃ ¡kÃ «nai, and the part of SvÃ dasai located south to road No 118,  in the rajono savivaldybÃ  of Jonava, the seniÃ «nijos of Ã ilÃ ³, BukoniÃ ³ and, in the Ã ½eimiÃ ³ seniÃ «nija, the kaimai of BiliuÃ ¡kiai, DrobiÃ ¡kiai, Normainiai II, NormainÃ liai, JuÃ ¡konys, Pauliukai, MitÃ niÃ ¡kiai, Zofijauka, Naujokai,  in the rajono savivaldybÃ  of KaiÃ ¡iadorys, the seniÃ «nijos of,KaiÃ ¡iadoriÃ ³ apylinkÃ s, Kruonio, NemaitoniÃ ³, PaparÃ iÃ ³, Ã ½Ã sliÃ ³, Ã ½ieÃ ¾mariÃ ³, Ã ½ieÃ ¾mariÃ ³ apylinkÃ s and the part of the seniÃ «nija of RumÃ ¡iÃ ¡kiÃ ³ located south to the road N. A1,  in the rajono savivaldybÃ  of Kaunas, the seniÃ «nijos of Akademijos, AlÃ ¡Ã nÃ ³, BabtÃ ³, Batniavos, Ã ekiÃ ¡kÃ s, Domeikavos, EÃ ¾erÃ lio, Garliavos, Garliavos apylinkiÃ ³, KaÃ erginÃ s, Kulautuvos, Linksmakalnio, Raudondvario, RingaudÃ ³, RokÃ ³, SamylÃ ³, Taurakiemio, UÃ ¾liedÃ ¾iÃ ³, Vilkijos, Vilkijos apylinkiÃ ³ and ZapyÃ ¡kio,  in the rajono savivaldybÃ  of KÃ dainiai, the seniÃ «nijos of JosvainiÃ ³, Pernaravos, KrakiÃ ³, Dotnuvos, GudÃ ¾iÃ «nÃ ³, SurviliÃ ¡kio, VilainiÃ ³, Truskavos, Ã Ã tos, KÃ dainiÃ ³ miesto,  in the rajono savivaldybÃ  of PanevÃ Ã ¾ys the seniÃ «nijos of KarsakiÃ ¡kio, NaujamiesÃ io, MieÃ ¾iÃ ¡kiÃ ³, PaÃ ¯strio, PanevÃ Ã ¾io, Ramygalos, Raguvos, SmilgiÃ ³, UpytÃ s, VadokliÃ ³,VelÃ ¾io and the and part of Krekenavos seniÃ «nija located to the east of the river NevÃ Ã ¾is,  in the rajono savivaldybÃ  of Ã alÃ ininkai, the seniÃ «nijos of JaÃ ¡iÃ «nÃ ³, TurgeliÃ ³, AkmenynÃ s, Ã alÃ ininkÃ ³, GerviÃ ¡kiÃ ³, ButrimoniÃ ³, EiÃ ¡iÃ ¡kiÃ ³, PoÃ ¡koniÃ ³, DieveniÃ ¡kiÃ ³,  in the rajono savivaldybÃ  of VarÃ na, the seniÃ «nijos of Kaniavos, MarcinkoniÃ ³, MerkinÃ s,  the miesto savivaldybÃ  of Alytus,  the miesto savivaldybÃ  of KaiÃ ¡iadorys,  the miesto savivaldybÃ  of Kaunas,  the miesto savivaldybÃ  of PanevÃ Ã ¾ys,  the miesto savivaldybÃ  of Vilnius,  the rajono savivaldybÃ  of Alytus,  the rajono savivaldybÃ  of BirÃ ¾ai,  the rajono savivaldybÃ  of Druskininkai,  the rajono savivaldybÃ  of Ignalina,  the rajono savivaldybÃ  of Lazdijai,  the rajono savivaldybÃ  of MolÃ tai,  the rajono savivaldybÃ  of Prienai,  the rajono savivaldybÃ  of RokiÃ ¡kis,  the rajono savivaldybÃ  of Ã irvintos,  the rajono savivaldybÃ  of Ã venÃ ionys,  the rajono savivaldybÃ  of UkmergÃ ,  the rajono savivaldybÃ  of Utena,  the rajono savivaldybÃ  of Vilnius,  the rajono savivaldybÃ  of Zarasai,  the savivaldybÃ  of BirÃ ¡tonas,  the savivaldybÃ  of ElektrÃ nai,  the savivaldybÃ  of Visaginas. 4. Poland The following areas in Poland: In podlaskie wojewÃ ³dztwo:  the gminy of Czarna BiaÃ ostocka, SupraÃ l, WasilkÃ ³w and ZabÃ udÃ ³w in the powiat biaÃ ostocki,  the gminy of DÃ browa BiaÃ ostocka, JanÃ ³w, Nowy DwÃ ³r and Sidra in the powiat sokÃ ³lski,  the gmina of Lipsk in the powiat augustowski,  the gminy of CzyÃ ¼e, BiaÃ owieÃ ¼a, HajnÃ ³wka with the city of HajnÃ ³wka, Narew and Narewka in the powiat hajnowski. PART III 1. Estonia The following areas in Estonia:  the linn of Elva,  the linn of JÃ µgeva,  the linn of PÃ µltsamaa,  the linn of VÃ µhma,  the maakond of JÃ ¤rvamaa,  the maakond of Valgamaa,  the maakond of VÃ µrumaa,  the part of the vald of Palamuse located to the west of the Tallinn-Tartu railway,  the part of the vald of PÃ ¤rsti located to the east of road 24126,  the part of the vald of Suure-Jaani located to the east of road 49,  the part of the vald of Tabivere located to the west of the Tallinn-Tartu railway,  the part of the vald of Tamsalu located to the south-west of the Tallinn-Tartu railway,  the part of the vald of Tartu located to the west of the Tallinn-Tartu railway,  the part of the vald of Viiratsi located to the east of the line defined by the western part of road 92 until the junction to road 155, then road 155 until the junction to road 24156, then road 24156 until it crosses the Verilaske river, then the Verilaske river until it reaches the southern border of the vald,  the vald of JÃ µgeva,  the vald of Kolga-Jaani,  the vald of Konguta,  the vald of KÃ µo,  the vald of Laeva,  the vald of NÃ µo,  the vald of Paistu,  the vald of Pajusi,  the vald of PÃ µltsamaa,  the vald of Puhja,  the vald of Puurmani,  the vald of Rakke,  the vald of Rannu,  the vald of RÃ µngu,  the vald of Saarepeedi,  the vald of TÃ ¤htvere,  the vald of Tarvastu,  the vald of Torma,  the vald of Ã lenurme,  the vald of VÃ ¤ike-Maarja. 2. Latvia The following areas in Latvia:  in the novads of LimbaÃ ¾u, the pagasti of ViÃ ¼Ã ·enes, PÃ les and Katvaru,  in the novads of SalacgrÃ «vas, the pagasti of AinaÃ ¾u and SalacgrÃ «vas,  the novads of Aglonas,  the novads of Alojas,  the novads of BeverÃ «nas,  the novads of Burtnieku,  the novads of Ciblas,  the novads of Dagdas,  the novads of Daugavpils,  the novads of KÃ rsavas,  the novads of KrÃ slavas,  the novads of Ludzas,  the novads of Mazsalacas,  the novads of NaukÃ ¡Ã nu,  the novads of PreiÃ ¼u,  the novads of RÃ zeknes,  the novads of RiebiÃ u,  the novads of RÃ «jienas,  the novads of StrenÃ u,  the novads of Valkas,  the novads of VÃ rkavas,  the novads of ViÃ ¼Ã nu,  the novads of Zilupes,  the republikas pilsÃ ta of Daugavpils,  the republikas pilsÃ ta of RÃ zekne. 3. Lithuania The following areas in Lithuania:  in the rajono savivaldybÃ  of AnykÃ ¡Ã iai, the seniÃ «nija of VieÃ ¡intos and the part of the seniÃ «nija of SvÃ dasai located north to road No 118,  in the rajono savivaldybÃ  of Jonava the seniÃ «nijos of UpninkÃ ³, Ruklos, DumsiÃ ³, UÃ ¾usaliÃ ³, Kulvos and, in the seniÃ «nija of Ã ½eimiai, the kaimai Akliai, Akmeniai, BarsukinÃ , BlauzdÃ ¾iai, Gireliai, JagÃ lava, Juljanava, Kuigaliai, Liepkalniai, MartyniÃ ¡kiai, MilaÃ ¡iÃ ¡kiai, Mimaliai, Naujasodis, Normainiai I, Paduobiai, Palankesiai, PamelnytÃ lÃ , PÃ dÃ ¾iai, SkrynÃ s, Svalkeniai, Terespolis, VarpÃ nai, Ã ½eimiÃ ³ gst., Ã ½ieveliÃ ¡kiai and Ã ½eimiÃ ³ miestelis,  in the rajono savivaldybÃ  of KaiÃ ¡iadorys, the seniÃ «nijos of PalomenÃ s, PravieniÃ ¡kiÃ ³ and the part of the seniÃ «nija of RumÃ ¡iÃ ¡kiÃ ³ located north of the road N. A1,  in the rajono savivaldybÃ  of Kaunas, the seniÃ «nijos of VandÃ ¾iogalos, LapiÃ ³, KarmÃ lavos and NeveroniÃ ³,  in the rajono savivaldybÃ  of KÃ dainiai, the seniÃ «nija of PelÃ dnagiÃ ³,  in the rajono savivaldybÃ  of Ã alÃ ininkai, the seniÃ «nijos of Baltosios VokÃ s, PabarÃ s, Dainavos, KalesninkÃ ³,  in the rajono savivaldybÃ  of VarÃ na, the seniÃ «nijos of ValkininkÃ ³, JakÃ nÃ ³,, MatuizÃ ³, VarÃ nos, VydeniÃ ³,  the miesto savivaldybÃ  of Jonava,  the rajono savivaldybÃ  of KupiÃ ¡kis,  the rajono savivaldybÃ  of Trakai, 4. Poland The following areas in Poland: In podlaskie wojewÃ ³dztwo:  the gminy of GrÃ ³dek and MichaÃ owo in the powiat biaÃ ostocki,  the gminy of Krynki, KuÃ ºnica, SokÃ ³Ã ka and SzudziaÃ owo in the powiat sokÃ ³lski. PART IV Italy The following areas in Italy: all areas of Sardinia.